GRAVES, Presiding Judge.
The conviction is for a violation of the liquor law in Kaufman • County. The penalty assessed is a fine of $250 and confinement in the county jail for a term of 30 days.
The record is before us'.without a statement of facts or bills of exception.
It is noted, however, that the court, in his judgment,, failed to include the jail sentence of 30 days as fixed, by the jury in its verdict. The judgment will therefore be reformed so as to assess the appellant’s punishment at, confinement in the county jail for 30 days and a fine of $250, so as to‘ conform to the verdict of the jury. As reformed, the judgment is affirmed.